DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “half-Heusler type crystal structure” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, full Heusler alloys of the form X2YZ are not taken to read on the claimed ‘half-Heusler type crystal structure’, as half-Heusler alloys have a distinct composition (of XYZ) and crystallographic structure (of CIb or B2).
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kato et al. (U.S. Patent App. No. 2016/0380185 A1) as evidenced by IDS references Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015).
Regarding claim 1, Kato et al. disclose a MR effect element comprising a first ferromagnetic layer (Figures, element 3), a second ferromagnetic layer (Figures, element 8), and a nonmagnetic spacer layer (element 4) between the first and second ferromagnetic layers, wherein at least one of the first and second ferromagnetic layers comprises an XYZ half-Heusler alloy crystal structure compound (Paragraphs 0112 and 0127) having a functional material that has an atomic number lower than any of the X, Y, Z atoms (Paragraph 0127: NiCoSb, with ‘functional material’ Mn, noting that Mn has an atomic number of 25, while Ni, Co, and Sb have atomic numbers of 28, 27 and 51, respectively).
This is further evidenced by any of Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015), which teach half-Heusler alloys like the (Ni,Co)MnSb taught to possess known CIb structure.
	Regarding claims 13 and 14, Kato et al. disclose a second Heusler or half-Heusler “interface” layer (Figures, element 6) meeting the claimed material and thickness limitations (Figures and at least Paragraphs 0112 and 0130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. as evidenced by Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015) as applied above.
Kato et al. is relied upon as described above.
Kato et al. teach that the spacer layer could be a conductive metal (i.e. a GMR device), but predominantly describes their invention with regard to an insulating spacer (i.e. a TMJ device) (Paragraph 0105).
However, the Examiner takes Official Notice that GMR and TMR devices are both _extremely_ well established in the MR arts and it is recognized that these two types of MR devices are functionally equivalent (as evidenced by the Kato et al. teaching above). The evidentiary art provides clear evidence that the use of half-Heusler layers can be used across conductive GMR spacer layers meeting the claimed limitations.
In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claims 1 – 5, 8 – 12 and 15 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (U.S. Patent App. No. 2006/0183002 A1) in view of Marukame et al. (U.S. Patent App. No. 2010/0072529 A1) as evidenced by Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015).
Regarding claim 1, Yang et al. disclose a MR effect element (spin valve) comprising a first ferromagnetic layer (Figures, element 21a), a second ferromagnetic layer (Figures, element 21c), and a nonmagnetic spacer layer (element 21b) between the first and second ferromagnetic layers, wherein at least one of the first and second ferromagnetic layers comprises an XYZ half-Heusler alloy crystal structure compound (Paragraph 0040).
Yang et al. fails to disclose a functional material meeting the claimed limitations.
	However, Marukame et al. teach a similar MR device wherein one of the two ferromagnetic layers is formed to be an amorphous Heusler alloy by adding a functional material of B or C to the Heusler alloy (Abstract and at least Paragraphs 0018 – 0047 and 0081).  This allows the MR device to possess improved MR ratio (ibid).  While Marukame et al. is only directed to adding this functional material to full Heusler alloys, the Examiner notes that the prior art recognizes the functional equivalence between full Heusler alloys and half Heusler alloys (as at least exemplified by Yang et al., Paragraph 0040).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Yang et al. to add B or C as a functional material to at least one of the half-Heusler alloy layers as taught by Marukame et al., since the formation of one of the layers as an amorphous layer results in improved MR ratio for the MR device.
Regarding claims 2 - 5, Marukame et al. renders these claims as obvious as the exact amount of B and/or C to be added would have been a known results effective variable that could have been In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8, 9 and 17, Yang et al. disclose half-Heusler alloys meeting the claimed limitations.  The Examiner also takes Official Notice that these are all conventional options for XYZ half-Heusler alloy layers, as evidenced by the cited and applied art.  Selection of exact half-Heusler alloys would have been within the knowledge of a person of ordinary skill in the art given the functional equivalence of all of these XYZ alloy compounds.
Regarding claim 10, half-Heusler alloys inherently possess the claimed crystal structures or they would not be half-Heusler alloys.  This is further evidenced by any of Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015), which teach half-Heusler alloys like the (Ni,Co)MnSb taught to possess known CIb structure.
Regarding claims 11 and 12, Yang et al. disclose full Heusler alloys meeting the claimed limitations as suitable for the other ferromagnetic layer (at least Paragraph 0040).  The exact choice of materials for both layers would have been within the knowledge of a person of ordinary skill in the art and Marukame et al. recognizes the desire to use similar X, Y, Z elements in the two ferromagnetic layers – likely to facilitate the manufacturing of these layers (at least Paragraph 0110).
Regarding claims 15 and 16, Yang et al. teach that the spacer layer could be a conductive material (i.e. a GMR device) (Paragraph 0019), but fails to give specifics of the spacer layer meeting the claimed limitations.  However, the Examiner takes Official Notice that it is recognized that the claimed metal conductive layers meeting the claimed limitations are old in the art as known conductive layers for GMR-type devices, as evidenced by one or more of Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, GMR devices with conductive spacer layers meeting the claimed limitations and GMR devices with other conductive spacer layers are functional equivalents in the field of known GMR sensors.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. in view of Marukame et al. as applied above, and further in view of Kato et al. (‘185 A1).
Yang et al. and Marukame et al. are relied upon as described above.
Neither of the above disclose an insertion layer meeting the claimed limitations.
However, the Examiner takes Official Notice that it is known in the MR arts that thin insertion layers can be placed along the spacer layer (be it an insulating spacer layer in a TMJ or a conductive spacer layer in a GMR device) to facilitate the magnetization, spin polarization, interfacial characteristics, etc.  While these are conventionally high moment materials such as Co or CoFe, Kato et al. illustrates a similar embodiment using thin insulation layers (elements 3 and 6) formed of half-Heusler alloys, which would have good matching to the (half)Heusler alloys taught in Yang et al. in view of Marukame et al., applied above.  Regarding the thickness of the layers, Kato et al. teach forming these layers to be very thin, on the order of 1 or 1.5 nm (see relevant disclosure to elements 3 and 6).  As such, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the exact thickness of these insertion layers through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 1 – 3, 6, 8 - 10, and 15 - 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (U.S. Patent No. 8,064,244 B2) in view of Jogo et al. (U.S. Patent App. No. 2009/0141410 A1) as evidenced by Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015).
Regarding claim 1, Zhang et al. disclose a MR effect element (spin valve) comprising a first ferromagnetic layer (Figures, element 23), a second ferromagnetic layer (Figures, element 25), and a nonmagnetic metallic spacer layer (element 24 and col. 8, lines 4 - 13) between the first and second ferromagnetic layers, wherein at least one of the first and second ferromagnetic layers comprises an XYZ half-Heusler alloy crystal structure compound (col. 8, lines 14 – 26).
Zhang et al. fails to disclose a functional material meeting the claimed limitations.
	However, Jogo et al. teach a similar MR device wherein nitrogen is added to a Heusler alloy (CoFeGeN – same as the taught CoFeGe half-Heusler alloy in Zhang et al.) to increase the MR% of the device (at least Abstract and Paragraphs 0059 - 0063).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Zhang et al. to add N as a functional material to at least one of the half-Heusler alloy layers as taught by Jogo et al., since the formation of one of the layers as a nitride layer results in improved MR ratio for the MR device.
Regarding claims 2, 3 and 6, Jogo et al. renders these claims as obvious as the exact amount of N to be added would have been a known results effective variable that could have been optimized by the skilled artisan.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of functional material additive meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation, noting that adding too little would hardly result in the layer achieving the desired MR% improvement and adding too much would reduce the magnetic component of the layer and/or disrupt the half-Heusler nature of the layer.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Regarding claims 9 and 10, half-Heusler alloys inherently possess the claimed crystal structures or they would not be half-Heusler alloys (e.g. claim 10).  This is further evidenced by any of Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015), which teach half-Heusler alloys taught to possess known CIb structure. Alternative to the above, the Examiner notes that the evidentiary art above clearly teach that compounds meeting the claimed composition (claim 9) and crystal structure (claim 10) limitations are art recognized as half-Heusler alloys.  As such, the Examiner deems that compounds meeting the limitations of claims 9 and 10 and the, for example, CoFeGe half-Heusler alloy disclosed in Zhang et al., are known functional equivalents in known half-Heusler alloys used in MR devices.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, using a half-Heusler alloy meeting the limitations of claims 9 and 10 and CoFeGe are functional equivalents in the field of known half-Heusler alloys used in MR/spin valve devices.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 15 and 16, Zhang et al. teach that the spacer layer could be a conductive Cu metallic material (i.e. a GMR device) (col. 8, lines 3 - 15), but fails to teach using silver (Ag).  However, the Examiner takes Official Notice that it is recognized that the claimed metal conductive layers meeting the claimed limitations are old in the art as known conductive layers for GMR-type devices, as evidenced by one or more of Galanakis et al. (J. Phys. D. Appl. PHys., 29, 2006, 765-775), Kwon et al. (J. App. Phys. 119, 023902, 2016), and/or Wen et al. (Scien. Reports, 5:18387, 2015).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, GMR devices with conductive spacer layers meeting the claimed limitations and GMR In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. in view of Jogo et al. as applied above, and further in view of Kato et al. (‘185 A1).
Zhang et al. and Jogo et al. are relied upon as described above.
Neither of the above disclose an insertion layer meeting the claimed limitations.
However, the Examiner takes Official Notice that it is known in the MR arts that thin insertion layers can be placed along the spacer layer (be it an insulating spacer layer in a TMJ or a conductive spacer layer in a GMR device) to facilitate the magnetization, spin polarization, interfacial characteristics, etc.  While these are conventionally high moment materials such as Co or CoFe, Kato et al. illustrates a similar embodiment using thin insulation layers (elements 3 and 6) formed of half-Heusler alloys, which would have good matching to the (half)Heusler alloys taught in Yang et al. in view of Marukame et al., applied above.  Regarding the thickness of the layers, Kato et al. teach forming these layers to be very thin, on the order of 1 or 1.5 nm (see relevant disclosure to elements 3 and 6).  As such, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the exact thickness of these insertion layers through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 requires a F compound in the half Heusler alloy at a specific percentage.  While F is a known amorphatizing element, similar to C, B, N, etc., the addition of F per the claimed limitations is neither taught nor suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 20, 2021